DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/883513 filed on 8/6/19.
Drawings
The drawings were received on 6/3/20.  
Figures 1-4 and 6 are objected to because it is unclear what the dashed lines are in the figures.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first fastener end removably attached with the first side portion and the second fastener end being removably attached with the second side portion” of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10: each recites “the length adjustable fastener comprises a first fastener end and a second fastener end…the first fastener end being removably attached with the first side portion…and the second fastener end being removably attached with the second side portion”; however, based on applicant’s figures and disclosure, the first fastener end is not removably attached to the first side portion and 
Claim 2: recites “the wrap body further comprises a folding edge”; however, this “folding edge” is part of the mouth covering portion and is not an additional structure as applicant attempts to claim. For examination purposes, the claim will be treated as reciting “the wrap body comprises a folding edge”. Clarification or correction is requested.  
Claim 4: recites “the first side portion tapering from the mouth-covering portion to the first fastener end”; however, the first fastener end is recited to be “removably attached with the first side portion” in claim 1, and this combination of features does not make sense; the same issue appears with “the second side portion tapering from the mouth-covering portion to the second fastener end” when claim 1 requires the second fastener end be removably attached to the second side portion so this is confusing because claim 4 appears to be indicating that the second fastener end is part of the second side portion and the first fastener end is part of the first side portion, but then how are they removably attached? Clarification or correction is requested.  
Claim 5: recites “the length-adjustable fastener comprises an elastic band and a fabric covering”; however, this language fails to set forth any structural relationship with the first fastener end and the second fastener end and this elastic band and fabric covering, but there must be some sort of relationship between these elements, which is confusing. Clarification or correction is requested.  
Claim 6: recites “the length-adjustable fastener comprises a first strap, a second strap, and a buckle”; however, this language fails to set forth any structural relationship with the first fastener end and the second fastener end and these components, but there must be some sort of relationship between these elements, which is confusing. Clarification or correction is requested.
Claim 12: recites “the length-adjustable fastener comprises an elastic band and a fabric covering”; however, this language fails to set forth any structural relationship with the first fastener end and the second fastener end and this elastic band and fabric covering, but there must be some sort of relationship between these elements, which is confusing. Clarification or correction is requested.  
Claim 13: recites “the length-adjustable fastener comprises a first strap, a second strap, and a buckle”; however, this language fails to set forth any structural relationship with the first fastener end and the second fastener end and these components, but there must be some sort of relationship between these elements, which is confusing. Clarification or correction is requested.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10-11, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross (GB 2390808).
Claims 1-4 and 10-11: Cross discloses a face mask (1), which can be used as a “facial hair compression wrap” since it is described as pre-shaving mask (see abstract title) the wrap comprising: a wrap body (2+3+4+5), a length adjustable fastener (10a+10b); a mouth slot (7); the wrap body comprises a mouth covering portion (2), a first side portion (3) fixed adjacent the mouth-covering portion, a second side portion (4) fixed adjacent with the mouth-covering portion opposite the first side portion (see Fig 1), and a jaw-covering portion (5, see Fig 1). The length adjustable fastener comprises a first fastener strap (10a) with two ends; one end of the first fastener strap is fixed to the first side portion and offset from the mouth-covering portion and a second fastener strap (10b) with two ends; one end of the second fastener strap is fixed to the second side portion and offset from the mouth-covering portion (see Figs 1-2). The free end of the first fastener strap (12) is removably connected to the free end of the second fastener strap (13, see Figs 1-2; which as best understood is what applicant is claiming with “the first fastener end being removably attached…the second fastener end being removably attached”. A first top edge (18) of the jaw-covering portion (5) is positioned adjacent with the mouth covering portion (2) and adjacent to the first side portion and the second side portion (see Figs 1-2). The mouth covering portion (2) is centrally positioned along the first top edge of the jaw covering portion (5); a second bottom edge of the jaw covering portion is positioned opposite the first top edge (see Figs 1-2). The mouth slot (7) is centrally positioned with the mouth-covering portion (2) and the mouth slot traverses through the mouth covering portion (2, see Figs 1-2). The mouth covering portion is folded along a folding central edge (see Fig 2) that traverse vertically across the mouth-covering portion and the jaw covering portion (see Fig 2) and the folding edge is coincident with a sagittal plane of the wrap body (see Fig 2). The first side portion (3) tapers from the mouth covering portion (2) to the first fastener end joined to the first side portion and the second side portion (4) tapers from the mouth covering portion (2) to the second fastener end joined to the second side portion (see Figs 1-2). The jaw covering portion (5) includes a first left portion end positioned adjacent to the first side portion (3) and the jaw covering portion includes a second right portion end positioned opposite the first left portion end across the jaw covering portion with the second right portion end being positioned adjacent to the second side portion (4) and the jaw-covering portion tapering from the central folding edge to the first portion end and from the central folding edge to the second portion end (see Fig 1).
Claims 7 and 14: Cross discloses the wrap body including a first layer (14) and a second layer (16 & 17) with the first layer superimposed onto the second layer and the first layer being coextensive to the second layer (see Fig 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, or additionally, if applicant intended to claim that the adjustable fastener is removable from the wrap, then claims 1-4, 7, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (GB 2390808) in view of Loeffler (US 20180353325).
Claims 1-4, 7, 10-11, and 14: Cross discloses a face mask (1), which can be used as a “facial hair compression wrap” since it is described as pre-shaving mask (see abstract title) the wrap comprising: a wrap body (2+3+4+5) including a first layer (14) and a second layer (16 & 17) with the first layer superimposed onto the second layer and the first layer being coextensive to the second layer (see Fig 4), a length adjustable fastener (10a+10b); a mouth slot (7); the wrap body comprises a mouth covering portion (2), a first side portion (3) fixed adjacent the mouth-covering portion, a second side portion (4) fixed adjacent with the mouth-covering portion opposite the first side portion (see Fig 1), and a jaw-covering portion (5, see Fig 1). The length adjustable fastener comprises a first fastener strap (10a) with two ends; one end of the first fastener strap is fixed to the first side portion and offset from the mouth-covering portion and a second fastener strap (10b) with two ends; one end of the second fastener strap is fixed to the second side portion and offset from the mouth-covering portion (see Figs 1-2). The free end of the first fastener strap (12) is removably connected to the free end of the second fastener strap (13, see Figs 1-2; which as best understood is what applicant is claiming with “the first fastener end being removably attached…the second fastener end being removably attached”. A first top edge (18) of the jaw-covering portion (5) is positioned adjacent with the mouth covering portion (2) and adjacent to the first side portion and the second side portion (see Figs 1-2). The mouth covering portion (2) is centrally positioned along the first top edge of the jaw covering portion (5); a second bottom edge of the jaw covering portion is positioned opposite the first top edge (see Figs 1-2). The mouth slot (7) is centrally positioned with the mouth-covering portion (2) and the mouth slot traverses through the mouth covering portion (2, see Figs 1-2). The mouth covering portion is folded along a folding central edge (see Fig 2) that traverse vertically across the mouth-covering portion and the jaw covering portion (see Fig 2) and the folding edge is coincident with a sagittal plane of the wrap body (see Fig 2). The first side portion (3) tapers from the mouth covering portion (2) to the first fastener end joined to the first side portion and the second side portion (4) tapers from the mouth covering portion (2) to the second fastener end joined to the second side portion (see Figs 1-2). The jaw covering portion (5) includes a first left portion end positioned adjacent to the first side portion (3) and the jaw covering portion includes a second right portion end positioned opposite the first left portion end across the jaw covering portion with the second right portion end being positioned adjacent to the second side portion (4) and the jaw-covering portion tapering from the central folding edge to the first portion end and from the central folding edge to the second portion end (see Fig 1).
Cross discloses the invention essentially as claimed except for the adjustable fastening straps being removably attached to the mask/wrap. Loeffler, however, discloses a face mask (100) that is held in place on person’s face via a series of straps (106) and these straps can be fixed to the mask or can be removably from the mask via a series of hook and loop fasteners [0028] in order to allow a user to remove the straps from the mask if desired. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the mask/wrap of Cross by providing the straps removable from the mask/wrap (which would result in a first end of the fastener being removable from the first side portion and a second end of the fastener being removable from the second side portion) in view of Loeffler in order to allow a user to remove and replace the straps if so desired. 
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (GB 2390808) in view of Miller (US 20060278252) or under the alternative unpatentable over Cross (GB 2390808) in view of Loeffler (US 20180353325) as applied to claims 1 and 10 above and further in view of Miller (US 20060278252).
Claims 5 and 12: Cross (or modified Cross) discloses the invention of claims 1 and 10 (see above) and Cross further discloses that the straps can be a single extensible (elastic) element or two separate straps (Page 4, 1-3) and discloses the invention essentially as claimed except for the extensible element being an elastic band sleeved by a fabric covering. 
Miller, however, discloses a multipurpose apparel for covering a user’s hair that could be used to cover facial hair if turned upside down and this multipurpose apparel is secured to a user’s head with an elastic band (12) encased in a fabric covering (11) in order to prevent the elastic band from contacting a user’s skin or hair [0024-0025] thereby making it more comfortable to wear. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Cross (or modified Cross) by providing the extensible band of Cross (or modified Cross) as an elastic band covered in fabric in view of Miller in order to provide a comfortable extensible strap that does not irritate the skin during use. 
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (GB 2390808) in view of Graham (US 20100064418) or under the alternative unpatentable over Cross (GB 2390808) in view of Loeffler (US 20180353325) as applied to claims 1 and 10 above and further in view of Graham (US 20100064418).
Claims 6 and 13: Cross (or modified Cross) discloses the invention of claims 1 and 10 (see above) and Cross further discloses that the adjustable length fastener comprises two separate straps (10a & 10b; Page 4, 1-3) with one strap joined to the first side portion and the other joined to the second side portion with these two straps joined together by a hook and loop fastener (12 & 13) or tied together (Page 4, 1-3) or a two part snap etc. So Cross (or modified Cross) discloses the invention essentially as claimed except for the fastener being a slide buckle. 
Graham, however, teaches a headwear garment (2) with an adjustment strap (15) and this adjustment strap can include any number of fastener systems including ties, buckles, snaps, buttons, hook and loop fasteners, and elastic bands [0010]. So Graham teaches buckles to be an equivalent fastener known in the art to hook and loop fasteners. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Cross (or modified Cross) by substituting a buckle fastener for the hook and loop fastener in view of Graham since Graham teaches these to be known equivalent fasteners in the art. 
Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (GB 2390808) in view of Tussey (US 20190037944) or under the alternative unpatentable over Cross (GB 2390808) in view of Loeffler (US 20180353325) as applied to claims 7 and 14 above and further in view of Tussey (US 20190037944).
Claims 8 and 15: Cross (or modified Cross) discloses the invention of claims 7 and 14 (see above) and discloses the invention essentially as claimed except for the first layer being of polyester. Tussey, however, discloses a hair wrap device (10) that envelopes hair and that could be used to envelope facial hair if desired wherein the device is made of interior and exterior layers [0033] and indicates that one of these layers or both of these layers can be polyester [0033]. Tussey teaches that polyester is a known material for use in manufacturing head/hair wraps. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the wrap of Cross (or modified Cross) by providing the first layer to be made of polyester in view of Tussey since Tussey teaches this to be a known material for manufacturing wraps. 
Claims 9 and 16: Cross (or modified Cross) discloses the invention of claims 7 and 14 (see above) and discloses the invention essentially as claimed except for the second layer being of satin. Tussey, however, discloses a hair wrap device (10) that envelopes hair and that could be used to envelope facial hair if desired wherein the device is made of interior and exterior layers [0033] and indicates that one of these layers or both of these layers can be satin [0033]. Tussey teaches that satin is a known material for use in manufacturing head/hair wraps. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the wrap of Cross (or modified Cross) by providing the second layer to be made of satin in view of Tussey since Tussey teaches this to be a known material for manufacturing wraps. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772